EXHIBIT 99.1 PVH CORP. NEW YORK, NY 10016 FOR IMMEDIATE RELEASE: March 24, 2014 Contact:Dana Perlman Treasurer and Senior Vice President, Business Development and Investor Relations (212) 381-3502 investorrelations@pvh.com PVH CORP. ANNOUNCES THE CLOSING OF ITS AMENDED AND RESTATED SENIOR CREDIT FACILITIES AND REDEMPTION OF ITS 7.375% SENIOR NOTES DUE 2020 New York, NY – PVH Corp. [NYSE: PVH] today announced that it had redeemed all of the $600 million of its 7.375% Senior Notes due 2020 using the proceeds of new term loans incurred under the amended credit facility (along with certain cash on hand) on which it has now closed.The Company had announced in late February that it had entered into discussions to amend the credit facility it had entered into in February 2013 and delivered a Conditional Notice of Redemption for the Senior Notes. The amended credit facility provides reduced borrowing spreads, as well as additional covenant flexibility. The full benefit of the reduction in borrowing spreads and fees may not be realized, as the Company currently intends to enter into contracts to swap a portion of its variable rate debt into fixed rate debt for the purpose of reducing its exposure to interest rate volatility. The amended credit facility extends the maturity of the Term Loan A facilities and the revolving loan facilities from February 2018 to February 2019. The maturity of the Term Loan B facilities remains in February 2020. The amended credit facility consists of a U.S. Dollar-denominated term loan facility in an aggregated amount of approximately $3.17 billion and senior secured revolving credit facilities in the aggregate amount of approximately $750 million (including a U.S. Dollar facility and two multi-currency facilities). PVH Corp., one of the world's largest apparel companies, owns and markets the iconic Calvin Klein and Tommy Hilfiger brands worldwide. It is the world's largest shirt and neckwear company and markets a variety of goods under its own brands, Calvin Klein, Tommy Hilfiger, Van Heusen, IZOD, ARROW, Warner’s and Olga, and its licensed brands, including Speedo, Geoffrey Beene, Kenneth Cole New York, Kenneth Cole Reaction, MICHAEL Michael Kors, Sean John, Chaps, Donald J. Trump Signature Collection, JOE Joseph Abboud, DKNY, Ike Behar and John Varvatos. SAFE HARBOR STATEMENT UNDER THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995: Forward-looking statements in this press release, including, without limitation, statements relating to interest savings and expectations are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Investors are cautioned that such forward-looking statements are inherently subject to risks and uncertainties, many of which cannot be predicted with accuracy, and some of which might not be anticipated, including, without limitation, the following: (i) the Company’s plans, strategies, objectives, expectations and intentions are subject to change at any time at the discretion of the Company; (ii) the Company may be considered to be highly leveraged and will have to use a significant portion of its cash flows to service such indebtedness, as a result of which the Company might not have sufficient funds to operate its businesses in the manner it intends or has operated in the past; (iii) the levels of sales of the Company’s apparel, footwear and related products, both to its wholesale customers and in its retail stores, the levels of sales of the Company’s licensees at wholesale and retail, and the extent of discounts and promotional pricing in which the Company and its licensees and other business partners are required to engage, all of which can be affected by weather conditions, changes in the economy, fuel prices, reductions in travel, fashion trends, consolidations, repositionings and bankruptcies in the retail industries, repositionings of brands by the Company’s licensors and other factors; (iv) the Company’s plans and results of operations will be affected by the Company’s ability to manage its growth and inventory, including the Company’s ability to realize benefits from its acquisition of The Warnaco Group, Inc. (“Warnaco”); (v) the Company’s operations and results could be affected by quota restrictions and the imposition of safeguard controls (which, among other things, could limit the Company’s ability to produce products in cost-effective countries that have the labor and technical expertise needed), the availability and cost of raw materials, the Company’s ability to adjust timely to changes in trade regulations and the migration and development of manufacturers (which can affect where the Company’s products can best be produced), changes in available factory and shipping capacity, wage and shipping cost escalation, and civil conflict, war or terrorist acts, the threat of any of the foregoing, or political and labor instability in any of the countries where the Company’s or its licensees’ or other business partners’ products are sold, produced or are planned to be sold or produced; (vi) disease epidemics and health related concerns, which could result in closed factories, reduced workforces, scarcity of raw materials and scrutiny or embargoing of goods produced in infected areas, as well as reduced consumer traffic and purchasing, as consumers become ill or limit or cease shopping in order to avoid exposure; (vii) acquisitions and issues arising with acquisitions and proposed transactions, including, without limitation, the ability to integrate an acquired entity, such as Warnaco, into the Company with no substantial adverse effect on the acquired entity’s or the Company’s existing operations, employee relationships, vendor relationships, customer relationships or financial performance; (viii) the failure of the Company’s licensees to market successfully licensed products or to preserve the value of the Company’s brands, or their misuse of the Company’s brands; and (ix) other risks and uncertainties indicated from time to time in the Company’s filings with the Securities and Exchange Commission (“SEC”). The Company does not undertake any obligation to update publicly any forward-looking statement, including, without limitation, any estimate regarding revenue or earnings, whether as a result of the receipt of new information, future events or otherwise.
